                                                              JS-6




                 UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA


DENYSE STEPHENS,                     CASE NO. 2:18-CV-04151-SK
                  Plaintiff,
            v.                       JUDGMENT
NANCY A. BERRYHILL,
Commissioner of Social Security,
                  Defendant.




     IT IS ADJUDGED that this action is reversed and remanded for
further proceedings pursuant to Sentence Four of 42 U.S.C. § 405(g) and
consistent with the accompanying Opinion and Order.

DATED:     August 28, 2019
                                       STEVE KIM
                                       U.S. MAGISTRATE JUDGE
